Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/344,491 filed on 10 June 2021. The 9/8/2021 Claim set cancels claim 1 and adds claims 2-27. 	Claims 2-27 are presented for examination.

Specification
The specification amendments filed 8 September 2021 has been entered. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 640 (FIG. 6).   	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,038,990 B2 to Nolan et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2-27 of the instant application overlap with the limitations of claims 1-19 as follows:

Instant Application 17/344,491
US Patent 11,038,990
2. An apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to:
1. A method comprising: 

determining, by executing an instruction with a processor, a destination address of an input packet is new, the new destination address corresponding to an unknown destination node;
determine a compression policy of a destination node, 
determining, by executing an instruction with the processor, a policy of the unknown destination node based on polling the unknown destination node, 
the compression policy associated with a set of guidelines corresponding to whether the destination node supports a compression of an input packet; 
the policy associated with a set of guidelines corresponding to whether the unknown destination node supports a compression of the input packet; 

applying, by executing an instruction with the processor, a plurality of compression functions to the input packet based on the new destination address and a protocol identifier, at least one of the plurality of 
a compression function to utilize to compress the input packet based on the compression policy and an amount of reduction of the input packet; and 
identifying, by executing an instruction with a processor, a first compression function of the plurality of compression functions, the first compression function identified based on an amount of reduction of the input packet, the first compression function having a compression function identifier; and 
modify a protocol identifier of the input packet by incrementing unregistered values of the protocol identifier by n, 
modifying, by executing an instruction with the processor, the protocol identifier to include the compression function identifier by incrementing unregistered values of the protocol identifier by an n-bit difference, 
wherein n is associated with the compression function, 
wherein n is associated with a value of the compression function identifier, 
the modified protocol identifier to inform the destination node of the compression function utilized to compress the input packet.
the modified protocol identifier to inform the unknown destination node of the first compression function utilized to compress the input packet.


Therefore, the limitation of claims 2-27 of the instant application are anticipated by the limitations of claims 1-19 of U.S. Patent No. 11,038,990 B2, and as such is unpatentable for obvious-type double patenting.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for determining a compression policy of a destination node,” “means for identifying a compression function,” and “means for modifying a protocol identifier” in claim 20, “means for storing a list of destination nodes supporting a compression feature” in claim 22, “means for compressing to apply a plurality of compression functions to the input packet” in claim 24, and “means for compressing to utilize hardware compression functions to reduce a size of the input packet” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “determining a compression policy of a destination node” in claim 20, “identifying a compression function” in claim 20, “modifying a protocol identifier of the input packet” in  claim 20, “storing a list of destination nodes supporting a compression feature” in claim 22, “compressing to apply a plurality of compression functions to the input packet” in  For instance, the specification discloses a source node 102 that comprises a policy determiner 204 to determine a compression policy of a destination node (0029), a policy determiner 204 to check if a destination node supports hardware compression functions (0029), and a source modifier 214 to modify a protocol identifier (0034). Paragraph 0045 states “the example node environment 100 of FIG. 1 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware.” There are no limitations that provide adequate structure detailing how these components are integrated into the apparatus. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For the purpose of this examination, Examiner will interpret the limitations to be directed to an apparatus, as taught by FIG. 8, wherein the means are embodied in software stored on a non-transitory computer readable storage medium (0051).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites claim limitations “means for determining a compression policy of a destination node,” “means for identifying a compression function,” and “means for modifying a protocol identifier” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 22 recites claim limitation “means for storing a list of destination nodes supporting a compression feature” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 24 recites claim limitation “means for compressing to apply a plurality of compression functions to the input packet” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 25 recites claim limitation “means for compressing to utilize hardware compression functions to reduce a size of the input packet” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, the specification discloses a source node 102 that comprises a policy determiner 204 to determine a compression policy of a destination node (0029), a policy determiner 204 to check if a destination node supports hardware compression functions (0029), and a source modifier 214 to modify a protocol identifier (0034). Paragraph 0045 states “the example node environment 100 of FIG. 1 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware.” There are no limitations that (0051).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 21-27 fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.
Claims 5, 14, and 23 recite the limitation "the compression feature." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7, 9-13, 16, 18-22, 26, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPUB 2021/0250427 A1 to Zhang.
Regarding Claim 2, Zhang discloses an apparatus (FIG. 3, terminal) comprising:  	at least one memory; (FIG. 3 and 0028 provides for an IoT client is a terminal comprising hardware) to:  		determine a compression policy of a destination node (FIG. 3 step 303, 0067, and 0071 provides for the terminal acquires/determines a compression policy of a server/destination node), the compression policy associated with a set of guidelines corresponding to whether the destination node supports a compression of an input packet (0031, 0067, and 0070 provides for the compression policy associated with a set of guidelines corresponding to whether the server supports compression of received IP data packets);  		identify a compression function to utilize to compress the input packet based on the compression policy and an amount of reduction of the input packet (0065 and 0070-0071 provides for the terminal identifying a compression strategy to utilize to compress the received input packet based on the compression policy, and reducing an amount of data actually transmitted); and  		modify a protocol identifier of the input packet by incrementing unregistered values of the protocol identifier by n (0106 and Table 3 provides for modifying a one-byte modification record field, i.e. a protocol identifier, of the packet by incrementing the values of the bits by n), wherein n is associated with the compression function (0106 and Table 3 provides for incrementing the value of the bits by n is associated with a policy number of the compression), the modified protocol identifier to inform the destination node of the compression function utilized to compress the input (0106 and Table 3 provides for the one-byte modification record field informs the server of the compression policy utilized to compress the HTTP get packet).
Regarding Claim 3, Zhang discloses the apparatus of claim 2, wherein the processor circuitry is to query the destination node to determine the compression policy of the destination node (FIG. 3 and 0067 provides for terminal is to query the server to determine the compression policy of the server).
Regarding Claim 4, Zhang discloses the apparatus of claim 2, wherein the processor circuitry is to store a list of destination nodes supporting a compression feature (0070 and 0073 provides for storing a table/list of servers supporting a compression strategy).
Regarding Claim 7, Zhang discloses the apparatus of claim 2, wherein the compression policy is associated with a set of guidelines corresponding to whether the destination node supports a hardware compression of the input packet (0031, 0067, and 0070 provides for the compression policy associated with a set of guidelines corresponding to whether the server supports compression of received IP data packets).
Regarding Claim 9, Zhang discloses the apparatus of claim 2, wherein n is a value of one or greater than one and is indicative of a compression function identifier associated with the compression function utilized to compress the input packet (0106 and Table 3 provides for wherein n is associated with a policy number of the compression).
Regarding Claim 10, Zhang discloses the apparatus of claim 2, wherein the processor circuitry is to increment the protocol identifier by an n-bit difference, where n (0106 and Table 3 provides for wherein n is associated with a policy number of the compression).
Regarding Claim 11, similar rejection where the apparatus of claim 2 teaches the at least one non-transitory computer readable storage medium of claim 11.
Regarding Claim 12, similar rejection where the apparatus of claim 3 teaches the at least one non-transitory computer readable storage medium of claim 12.
Regarding Claim 13, similar rejection where the apparatus of claim 4 teaches the at least one non-transitory computer readable storage medium of claim 13.
Regarding Claim 16, similar rejection where the apparatus of claim 7 teaches the at least one non-transitory computer readable storage medium of claim 16.
Regarding Claim 18, similar rejection where the apparatus of claim 9 teaches the at least one non-transitory computer readable storage medium of claim 18.
Regarding Claim 19, similar rejection where the apparatus of claim 10 teaches the at least one non-transitory computer readable storage medium of claim 19.
Regarding Claim 20, similar rejection where the apparatus of claim 2 teaches the apparatus of claim 20.
Regarding Claim 21, similar rejection where the apparatus of claim 3 teaches the apparatus of claim 21.
Regarding Claim 22, similar rejection where the apparatus of claim 4 teaches the apparatus of claim 22.
Regarding Claim 26
Regarding Claim 27, similar rejection where the apparatus of claim 10 teaches the apparatus of claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 14, 17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 2, 4, 11, 13, 20, and 22 above, and further in view of US PGPUB 2009/0161547 A1 to Riddle et al.
Regarding Claim 5, Zhang discloses the apparatus of claim 4. 	Zhang doesn’t explicitly disclose wherein the compression feature includes hardware compression of a packet in a node and supporting the compression feature enables hardware compression of a packet in a node. 	Riddle, in a similar field of endeavor, discloses wherein a compression feature includes hardware compression of a packet in a node (0180 and 0184 provides for hardware-based compression of packets in an NATM device, i.e. a node) and supporting the compression feature enables hardware compression of a packet in a node (Examiner interprets this to be intended use). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Riddle for using a 
Regarding Claim 8, Zhang discloses the apparatus of claim 2. 	Zhang doesn’t explicitly disclose wherein the processor circuitry is to utilize hardware compression functions to reduce a size of the input packet, the compression function indicative of a hardware compression function. 	Riddle, in a similar field of endeavor, discloses wherein processor circuitry is to utilize hardware compression functions to reduce a size of an input packet, the compression function indicative of a hardware compression function (0180 and 0184 provides for hardware-based compression unit 324 outputs a pointer, i.e. a reduced size, of the input, wherein data size reduction is favored over speed/throughput). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Riddle for using a hardware-based compression circuit. The hardware-based compression circuit of Riddle, when implemented with the compression strategy of the Zhang system, will 
Regarding Claim 14, similar rejection where the apparatus of claim 5 teaches the at least one non-transitory computer readable storage medium of claim 14.
Regarding Claim 17, similar rejection where the apparatus of claim 8 teaches the at least one non-transitory computer readable storage medium of claim 17.
Regarding Claim 23, similar rejection where the apparatus of claim 5 teaches the apparatus of claim 23.
Regarding Claim 25, similar rejection where the apparatus of claim 8 teaches the apparatus of claim 25.

Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 2, 11, and 20 above, and further in view of US PGPUB 2016/0092112 A1 to Akgun et al.
Regarding Claim 6, Zhang discloses the apparatus of claim 2, at least one of a plurality of compression functions corresponding to the compression function that supports the compression policy and reduces a size of the input packet (0036, 0065, and 0070-0071 provides for at least one of a plurality of compression strategies correspond to the compression strategy that supports the compression policy and reducing an amount of data actually transmitted). 	Zhang doesn’t explicitly disclose wherein the processor circuitry is to apply a plurality of compression functions to the input packet. 	Akgun, in a similar field of endeavor, discloses wherein processor circuitry is to apply a plurality of compression functions to an input packet (FIG. 9 and 0088 provides for apply a plurality of compression streams to compress streams, i.e. an input packet). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Akgun for parallel compression streams. The parallel compression streams of Akgun, when implemented with the compression strategy of the Zhang system, will allow one of ordinary skill in the art to compress multiple streams at the same time. One of ordinary skill in the art would be motivated to utilize the parallel compression streams of Akgun with the compression strategy of the Zhang system in order to utilize compression algorithms to a large amount of packets efficiently. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the parallel compression streams of Akgun with the compression strategy of the Zhang system for the desirable purpose of applying compression techniques to traffic flows in parallel.
Regarding Claim 15
Regarding Claim 24, similar rejection where the apparatus of claim 2 teaches the apparatus of claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0139650 Al to Kwon discloses optimizing header compression.
US PGPUB 2012/0155375 A1 to Zhu discloses ROHC compression supporting profile.
WO 2020/125988 A1 to Gangakhedkar et al discloses flexible frame compression.
US PGPUB 2011/0249610 A1 to Ho et al discloses associating a compression profile with a compression context identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459